Title: From George Washington to William Gordon, 23 February 1789
From: Washington, George
To: Gordon, William



Dear Sir,
Mount Vernon February 23d 1789

In a letter which, I had the pleasure of addressing to you lately, I mentioned my private business and numerous avocations

as an apology for the concisness and irregularity that might be observable in my correspondence. I shall therefore be excused for only acknowledging the receipt of your favor dated the 28th of Octr last, and thanking you for the Maps enclosed in it. Not having been able to compare them minutely with other plans of the same places, or to bestow that attention upon them which would be requisite for forming a correct Judgement; I am not at liberty to give any opinion as to their accuracy. They appear to be engraved with sufficient neatness, and to augur well as to the execution of the mechanical part of your publication. I shall only add, that the present state of tranquility in this Country affords no topics of importance for communication, and that I remain—with great respect & consideration Dr Sir yrs &c.

Go: Washington

